HUNTLEY, Justice.
On February 14, 1959, Karen Mae Shurtliff and Donald K. Shurtliff were married. On April 13, 1984, Karen filed suit for divorce alleging that her husband had been guilty of adultery and extreme cruelty. Karen sought the following relief: (1) maintenance, including educational expenses; (2) a disparate division of commu*1033nity debts and assets between the parties; and (3) attorney fees and costs.
The record reveals that Mrs. Shurtliff had been a housewife and homemaker for the twenty-six year period of marriage. Mr. Shurtliff s job with the railroad, which currently pays over $54,000 a year, was the sole source of financial support. Further, Mr. Shurtliff totally controlled the finances and economic situation of the couple. Even though Mrs. Shurtliff had only an eleventh grade education, Mr. Shurtliff did not want her to pursue an education. In addition, he did not want her to seek employment outside the home, and during his wife’s brief employment with American Micro Systems, Inc., he telephoned her employer stating she was quitting. The trial court found Mr. Shurtliff was guilty of adultery.
A disparate distribution of property was made. Mr. Shurtliff was required to pay all the community debts.1 Spousal support was set at $750.00 per month for five years and he was required to pay Karen’s education expenses in the sum of $1,400 per year for five years. Mr. Shurtliff has appealed to the Supreme Court from the district court’s affirmance of the trial court’s judgment and decree of divorce.
Mr. Shurtliff first contends that many of the trial court’s findings of fact were not based on substantial and competent evidence. If the findings are supported by substantial and competent, though conflicting, evidence, error will not be deemed to exist. In Brammer v. Brammer, 93 Idaho 671, 674, 471 P.2d 58, 61 (1970), this Court further stated that “[t]he trial judge is the arbiter of conflicting evidence and his determination of the weight, credibility, inferences and implications thereof is not to be supplanted by this Court’s impressions or conclusions from the written record.” Therefore, this Court is bound to uphold the findings of fact made by the trial court unless there is an indication that the court’s findings are not supported by substantial and competent evidence.
The district court reviewed the transcript and noted each finding of fact was supported with sufficient evidence, its decision on appeal making specific reference to the trial transcript and testimony. Our review of the record supports that analysis. With the special deference given to the trial court’s findings and the substantial evidence supporting each of the trial court’s findings, this Court is left with no other alternative but to affirm the trial court’s findings of fact.
Further, the appellant contends that the trial court erred in concluding that a disparate division of property was warranted. 1.C. § 32-712 lists several factors2 which *1034may be considered in departing from the general rule of an equal division of property. The choice between substantial equality or disparate division of property is to be made by the trial judge based upon the factors set out in I.C. § 32-712.
The disparity in the property division herein is due largely to the assignment of the community debts to Mr. Shurtliff. The question before this Court is whether, by doing so, the trial court abused its discretion. The findings of fact contain ample justification for the disparate division of property. The factors listed in I.C. § 32-712 which justify disparate division in this case include the duration of marriage, employability of each spouse, and the present and potential earning capability of each party. Hence, the.disparate property division cannot be deemed an abuse of discretion.
In addition, the appellant argues that the court erred in requiring spousal support of $750 per month, from August 1, 1985 to December 31, 1990, together with $1,400 per year ($700 each six months) for five years, to assist in meeting her educational expenses. I.C. § 32-705 provides that the court may grant maintenance for the innocent spouse if it finds that the innocent spouse seeking maintenance lacks sufficient property to provide for his or her reasonable needs and is unable to support himself or herself through employment.
The trial court found that Mrs. Shurtliff’s personal property and her share of community property were insufficient to meet her needs. Further, the trial court found that “plaintiff was unable to support herself through employment.” Therefore, following the guidelines for awarding maintenance outlined in I.C. § 32-705, the trial court granted maintenance and educational expenses equaling $116 per month to Mrs. Shurtliff. Since the trial court supported the award of maintenance with reference to testimony and the record, and since the trial court is afforded a presumption of correctness, this Court does not find error in granting support plus educational expenses to Mrs. Shurtliff.
The suggestion that Mr. Shurtliff will be financially impaired by paying maintenance and educational costs to his wife cannot be supported by the facts on record. In the trial court’s findings of fact, it was established that Mr. Shurtliff’s net monthly income is $2,554 and that he has monthly expenses of $1,074.67. This income, diminished by Mr. Shurtliff’s expenses, still leaves adequate funds to meet Mrs. Shurtliff’s monthly needs of $750 spousal support, $116 per month educational supplement (1,400 — 12) for a total of $866 per month.
Mr. Shurtliff’s Monthly Income: 2,554
Less Mr. Shurtliff’s monthly Expenses 1,074.67
Less Spousal Support 750.00
Less Education Supplement 116.00 1,941
Excess Income for debt retirement 613
The excess $613 per month coupled with his salary level in excess of $54,000 per year would appear to provide sufficient funds for Mr. Shurtliff to pay for any outstanding debts, half of which are owed to the wife’s parents and attorney. Mr. Shurtliff has not demonstrated that he will be unduly burdened by fulfilling his financial obligation to his wife.
Mr. Shurtliff argues that it is an abuse of discretion for the trial court to require him to pay the $116.00 per month educational supplement for five years when the status of LPN can be obtained in two years providing Mrs. Shurtliff with some enhanced earning level.
Generally speaking, the level of spousal support to be awarded is measured by the difference between the resources available and the reasonable needs of the parties, with due consideration to the current status of the parties.
Although the spousal maintenance provisions of I.C. § 32-705 do not contemplate burdening the husband with unlimited *1035schooling expenses for such purposes as cultural refinement or excessively expensive curricula, the statute does contemplate that there are situations where initial higher spousal support levels are justified for retraining purposes where such training would tend to facilitate the achievement of enhanced earning capacity and early return to economic self-sufficiency. The higher front-end payments will make it possible to so shorten the total period of support required so as to decrease the over-all support needed.
In the instant case, the amount and duration of educational support awarded does not appear to be an abuse of discretion, the trial court specifically finding that education beyond the LPN level was necessary to the attainment of an adequate income level.
Further, the community debts totaled $24,612.85. The court ordered that the anticipated tax refunds of $8,400.00 for 1984 and $8,372.05 for 1983 be applied toward retirement of the community debt. The application of those refunds as directed by the court would have eliminated two-thirds of the debt. Since Mr. Shurtliff violated the court order, neither applying the $16,-772.05 to the debt nor accounting for it, he will have to finance or pay the debt from his monthly income, retiring it at $600 per month.
Next, Mr. Shurtliff urges error in that the trial court did not consider future retirement income in computing the level of spousal support. There are two problems with this contention. First, spousal support terminates in 1990 and retirement age is not reached until four or five years after that date. Secondly, neither party requested consideration of the retirement benefits at the trial level. Therefore, in assessing Mrs. Shurtliff’s needs for the next five years, the trial court would not be required to, nor could it properly, consider the retirement benefits. The trial court was properly concerned about her short-term needs and the future retirement benefits would not affect the need for spousal support during the initial five years.
Finally, the appellant argues that each party should bear the costs of attorney fees. The awarding of attorney fees in a divorce action is also left to the discretion of the trial court. I.C. § 32-704 permits the court to consider the financial resources of both parties and the factors set forth in I.C. § 32-705 in making the determination of who will bear the burden of attorney fees. The trial court’s findings of fact in relationship to the financial status and earning capacities of the parties has already been discussed. It is evident that the trial court did not abuse its discretion by awarding attorney fees to Mrs. Shurtliff and requiring Mr. Shurtliff to pay those attorney fees as part of the community debt.
In conclusion, the grounds for divorce, the financial status of the parties, the respondent’s need for support and further education, the relative earning capacities of the parties, and the status of community debts provide the trial court with adequate justification for its decision of a disparate property division and awarding maintenance to Mrs. Shurtliff. Therefore, the trial court decision is affirmed.
Costs and attorney fees to respondent.
DONALDSON and BISTLINE, JJ., concur.
BAKES, J., concurs in the judgment.

. The community debts were the following:
Plaintiff's LPN program at ISU $3,009.80 less PELL grant received in the amount of $712.00 $2,297.80
Plaintiffs attorney fees through March 20, 1985 3,962.50
Mr. and Mrs. E.I. Payne (wife’s parents) (promissory note) 8,160.00
Mr. and Mrs. E.I. Payne for additional loan 600.00
Barlow’s 945.00
First Interstate 400.00
Master Muffler 511.00
Park Price 351.93
Dr. Bateman 177.00
Dr. Gilbert 768.00
Pocatello Radiology 356.50
Pocatello Regional Hospital 617.55
Pocatello Regional Hospital 226.80
Tom’s Pharmacy 153.13
State Farm Insurance 2,211.00
The amount of debt, if any, as a result of the foreclosure of the home located at 921 Northgate, City of Pocatello, Bannock County, Idaho
Lee Hawkes Transfer & Storage unknown
Chapter 13 Bankruptcy 2,874.64


. 32-712. Community property and homestead — Disposition.—
1(b) Factors which may bear upon whether a division shall be equal, or the manner of division, include, but are not limited to:
(1) Duration of the marriage;
(2) Any antenuptial agreement of the parties; provided, however, that the court shall have no authority to amend or rescind any such agreement;
(3) The age, health, occupation, amount and source of income, vocational skills, employability, and liabilities of each spouse;
(4) The needs of each spouse;
(5) Whether the apportionment is in lieu of or in addition to maintenance;
(6) The present and potential earning capability of each party; and
*1034(7) Retirement benefits, including but not limited to, social security, civil service, military and railroad retirement benefits,